Citation Nr: 0718028	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-41 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include arthritis, rheumatoid arthritis, and 
osteoarthritis. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for an eye disability. 

4.  Entitlement to service connection for a left foot skin 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  

The issues of service connection for a neck disability, to 
include arthritis, rheumatoid arthritis, and osteoarthritis, 
hypertension, and left foot skin disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's eye disorders did not manifest in service or 
for over three decades after service discharge and the 
preponderance of the evidence is against a finding that any 
of them are related to service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1154, 5103, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003, December 
2004, and February 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  

While the later notices did not precede the initial AOJ 
determination, the Board finds that the timing defect was 
harmless.  The contents of the notices ultimately given fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has had opportunity to 
respond and supplement the record.  The claim was 
readjudicated after the later notices and adjudicating the 
appeal would not be prejudicial to the claimant.  

A May 2006 letter provided additional notice regarding 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the decision below does not 
involve an award of a benefit, the matter regarding such 
notice is moot. 

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the veteran's DD-214 confirms that he served as 
a light weapons infantryman; his awards included two Purple 
Hearts and a Combat Infantryman's Badge.  The appellant is a 
combat veteran.  However, the veteran does not contend nor 
does the evidence show that any eye disability was directly 
incurred during combat.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has also asserted his eye disability may also be 
due to Agent Orange exposure.  Under specified circumstances, 
presumptive service connection may be granted for certain 
diseases associated with herbicide agents.  See 38 C.F.R. 
§§ 3.307, 3.309(d), (e).

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he has not been diagnosed with a disease that has been shown 
to have a positive association with exposure to herbicides.  
Presumptive service connection for Agent Orange is only 
available for the following diseases:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, diabetes mellitus, and 
soft- tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  The Board finds that because the veteran does 
not contend nor has it been shown that he has one of the 
listed disease, service connection on a presumptive basis for 
herbicides is unwarranted for any eye disability.  See 38 
C.F.R. § 3.309(e).

The veteran contends that he injured both of his eyes from a 
powerful blast while standing behind a helicopter in Vietnam.  
He asserts that he was hit in the eyes with a big ball of 
black soot, smoke, and fire.  His eye lids burned off causing 
temporary blindness and blurred vision.  He indicated that 
his friend was killed in action the same week that his eye 
injury occurred.     

Service medical records are silent as to an eye disability or 
injury.  The examination report at service discharge noted a 
normal eye evaluation with 20/20 vision noted; there were no 
complaints associated with the eye noted.  

The veteran has a current eye disability.  The February 2005 
VA examination report noted a diagnoses of cornel scar of the 
right eye, hypertensive retinopathy (the RO has previously 
denied service connection for diabetic retinopathy), 
cataracts (for which the RO has previously granted service 
connection), hyperopia, astigmatism, and presbyopia. 

Pertinent regulations provide that refractive errors of the 
eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(upholding VA's regulation that refractive errors do not 
constitute an injury or disease).  

The VA Adjudication Procedure Manual, M21-1R, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense, i.e., 
the eyes.  Refractive errors are defined to include 
astigmatism, hyperopia, and presbyopia.  M21-1R, Subpart iv, 
4.B.10.d. "Presbyopia is described as 'hyperopia and 
impairment of vision due to advancing years or to old age, it 
dependent on diminution of the power of accommodation from 
loss of elasticity of the crystalline lens, causing the near 
point of distinct vision to be removed farther from the 
eye'."  Terry, 340 F.3d at 1384 (citing to Dorland's, 1453).  
Therefore, the veteran's hyperopia, astigmatism, and 
presbyopia may not be service connected.  

Based upon the evidence, the Board finds that service 
connection is unwarranted for an eye disorder.  While the 
veteran currently has various diagnoses of eye disorders, 
there was no indication of an eye disability or injury in 
service.  The first documented evidence of disorders in the 
record was not until a December 2004 VA treatment record, 
which is 37 years post-service discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates an eye 
disorder to active service, including exposure to Agent 
Orange.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for over three decades 
following service.  Thus, while there are current diagnoses 
of various eye disorders, there is no true indication that 
pertinent disorders are associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the first 
suggestion of pertinent disorders until many years after 
active duty, relating any eye disorder to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A.

To the extent that the veteran and his family have claimed 
that his eye disorders are related to service (including as 
due to Agent Orange), as lay people, they have no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the evidence of record fails to establish that 
the currently diagnosed eye disorders were incurred or 
aggravated in service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an eye disability is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.

The veteran contends that a neck disability, to include 
arthritis, rheumatoid arthritis, and osteoarthritis is 
related to service.  Service medical records show that in May 
1967 the veteran was diagnosed with neck strain which he 
injured on a jump.  Post-service medical records demonstrated 
that he was involved in a motor vehicle accident in January 
1999.  It was indicated that the accident occurred while the 
veteran was working with the postal service.  Subsequent to 
the accident, the veteran complained of neck and back pain 
and was diagnosed with cervical and thoracic sprain in 
February 1999.  A March 1999 letter from M.J. Sorensen, M.D. 
noted the veteran's diagnosis of cervical and thoracic sprain 
and pre-existing degenerative changes in the neck.  Dr. 
Sorensen opined that the veteran aggravated his neck 
condition in the motor vehicle accident.  A treatment record 
dated the same day noted the veteran's statement that his 
neck pain was asymptomatic prior to his accident.  

A VA examination is necessary to determine the etiology of 
the veteran's current neck disorder, to include any nexus to 
service, including exposure to Agent Orange. 

Additionally, the veteran contends that his current skin 
disorder of the left foot is related to service.  Service 
medical records show that he was diagnosed with tinea 
versicolor in March 1966 after complaining of a rash on his 
back and shoulders.  Tinea versicolor was noted again in 
April 1966 and August 1966.  On the Report of Medical History 
at service discharge, the examiner noted tinea versicolor was 
diagnosed in the feet.  Post-service medical records include 
a June 2005 VA treatment record noting the veteran's report 
of jungle rot on the left foot since 1969 when he was in 
Vietnam.  The veteran indicated that the rash was recurrent, 
puritic in nature, and developed vesicles which rupture with 
scratching.  The physician noted that the left foot had fine 
white scaling rash with moccasin type distraction, 1 x 1 cm 
lichenified skin lesion at medio-lateral aspect, skin was 
warm dry and intact, and no erythema or increased warmth 
noted.  An assessment of dermatitis, possibly dyshidrosis, 
was noted.  A dermatology consult a week later noted 
dyshidrosis usually symmetrical and fungal infection was 
suspected.  Lamisil was recommended.  

Finally, the veteran has claimed that his hypertension may be 
due to his service-connected diabetes mellitus.  There has 
not been a cardiovascular examination to determine the 
etiology of the hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide any records regarding a State 
workers' compensation or Federal workers' 
compensation claim filed with regard to 
the 1999 motor vehicle accident.  If the 
veteran is unable to obtain the records, 
he should complete the necessary 
authorization forms for the RO to obtain 
the records.

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic, dermatology 
and cardiovascular examinations to 
determine the nature and etiology of any 
neck (cervical spine) disability, skin 
disorder and hypertension.  The claims 
folder, to include a copy of this Remand, 
must be made available to the medical 
professional(s) providing the opinion for 
review in conjunction with rendering the 
opinion.  The examination report should 
note that the claims folder was reviewed.   

For each neck disability identified, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to service, 
to include Agent Orange exposure.  The 
examiner must address all of the relevant 
medical evidence in the claims folder, to 
specifically include the May 1967 service 
medical record and discharge examination, 
the 1999 private medical reports related 
to the motor vehicle accident, and the 
March 1999 report by Dr. Sorensen.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale. 

For each skin disorder of the left foot 
identified, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that it is 
related to service, to include Agent 
Orange exposure.  The examiner must 
address all of the relevant medical 
evidence in the claims folder, to 
specifically include the 1966 service 
medical records and discharge examination 
report and the June 2005 VA examination 
report.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale. 

For hypertension, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to the service-connected 
diabetes mellitus the late 2003 and early 
2004 records diagnosing hypertension, and 
the late 2004 records diagnosing diabetes 
mellitus.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale. 

3.  Then, review and readjudicate the 
claims on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


